Citation Nr: 0625493	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus, to include a separate evaluation for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Regional Office (RO) that granted service connection for 
tinnitus and assigned a 10 percent evaluation for it.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned an initial 10 percent rating, the maximum rating 
authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (as in effect prior to, and from, June 
13, 2003); Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 
2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested an initial evaluation in excess of 10 
percent for tinnitus, specifically, a 10 percent evaluation 
for each ear.  The RO assigned an initial 10 percent 
evaluation under Diagnostic Code 6260 because there is no 
provision for the assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
of Appeals for Veterans Claims (Court) held that the pre-1999 
and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The rating decision appealed was the initial rating granting 
service connection for tinnitus and assigned a 10 percent 
evaluation.  Therefore, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings.   Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.




ORDER

An initial evaluation in excess of 10 percent for tinnitus, 
to include a separate evaluation for each ear, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


